

114 S3474 IS: American Law Enforcement Heroes Act of 2016
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3474IN THE SENATE OF THE UNITED STATESNovember 17, 2016Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize COPS grantees to use
			 grant funds to hire veterans as career law enforcement officers, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the American Law Enforcement Heroes Act of 2016. 2.Prioritizing hiring and training of veteransSection 1701(b)(2) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(2)) is amended by inserting , including by prioritizing the hiring and training of veterans (as defined in section 101 of title 38, United States Code) after Nation.
		